Citation Nr: 1309163	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  08-23 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral pes planus with hammertoes, Morton's metatarsalgia, and right hallux rigidus.

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected bilateral pes planus with hammertoes, Morton's metatarsalgia, and right hallux rigidus.

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for loss of vision/weak eye.

5.  Entitlement to service connection for diabetes mellitus (DM).

6.  Entitlement to service connection for a skin disorder, to include dermatophytosis and pseudofolliculitis barbae (PFB).

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to an initial rating in excess of 30 percent for bilateral pes planus with hammertoes, Morton's metatarsalgia, and right hallux rigidus.

9.  Entitlement to an initial compensable rating for burn scar of the right forearm and right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to August 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2006, July 2008, and May 2009 decisions of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2012, the Veteran testified before the undersigned at a video conference hearing at the RO.


The issues of entitlement to service connection for DM, a skin disorder, and sinusitis, as well as higher ratings for pes planus with hammertoes, Morton's metatarsalgia, and right hallux rigidus; and for burn scar of the right forearm and right hand, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diagnosed degenerative joint and disc disease of the low back is not attributable to or related to service, arthritis was not manifest in the initial post-service year, and the diagnosed disability is not etiologically related to the service-connected pes planus with hammertoes, Morton's metatarsalgia, and right hallux rigidus.

2.  The Veteran does not have a currently diagnosed bilateral knee disability which is attributable to or related to service or etiologically related to the service-connected pes planus with hammertoes, Morton's metatarsalgia, and right hallux rigidus.

3.  The Veteran does not have bilateral hearing loss within VA's definition.

4.  The Veteran's refractive error of the eye was not subject to inservice superimposed disease or injury.


CONCLUSIONS OF LAW

1.  Degenerative joint and disc disease of the low back was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred or aggravated therein nor is degenerative joint and disc disease of the low back proximately due to, the result of, or aggravated by service-connected pes planus with hammertoes, Morton's metatarsalgia, and right hallux rigidus.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2012).

2.  A bilateral knee disability was not incurred in or aggravated by service nor was a bilateral knee disability proximately due to, the result of, or aggravated by service-connected pes planus with hammertoes, Morton's metatarsalgia, and right hallux rigidus.  38 U.S.C.A. § 1101, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310(a) (2012).

3.  Bilateral hearing loss was not incurred in or aggravated by active service and sensorineural hearing loss may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2012).

4.  The criteria for service connection for an eye condition have not been met.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303(c) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VCAA letters were sent in May 2005 and November 2008.  The letters, especially in combination, indicated the type of evidence and information needed to substantiate the claims and apprised the Veteran of the Veteran's and VA's respective responsibilities in obtaining this supporting evidence.  The letters also notified the Veteran that a "downstream" disability rating and an effective date for the award of benefits would be assigned if service connection was granted, in compliance with Dingess.

The Veteran has been afforded a hearing before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims ("the Court") held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  The VLJ also sought to identify any pertinent evidence not currently associated with the record and the Veteran also volunteered his treatment history and symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his/her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Finally, although the Board finds that the Veteran was not prejudiced by any the above, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the agency of original jurisdiction do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).

Regarding the duty to assist, VA also satisfied this obligation in terms of obtaining all potentially relevant evidence concerning these claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records (STRs), VA medical treatment records, and identified private medical records were obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that any additional evidence, relevant to these claims, is available and not part of the claims file.  The Veteran also was provided VA compensation examinations which were adequate concerning the claims of service connection for bilateral hearing loss, bilateral knee disabilities, and low back disability.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, additional examinations and opinions are not needed.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  The examinations of record are adequate to address all pertinent concerns, as the claims file was reviewed for the relevant medical and other history, the Veteran examined, the findings reported in sufficient detail, and there was discussion of the underlying medical rationale, which is where most of the probative value of an opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The VA examination reports are thorough and supported by the record.  The records taken as a whole satisfy 38 C.F.R. § 3.326.

The Board also finds that a VA examination is not necessary to determine whether an eye disability is related to service, as the standards of the recent decision of the Court in McLendon, have not been met.  Under McLendon, VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.  In this case, the Veteran was not treated for an eye disorder during service, does not allege treatment for an eye disorder during service, and states that he has refractive error of the eye, which is not a disability under VA law, as discussed in detail below.  In light of these findings, the prongs of McLendon have not been met.  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court as to that matter.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Thus, to establish entitlement to direct service connection for the claimed disability, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Arthritis and organic diseases of the nervous system (such as sensorineural hearing loss) are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Therefore, service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link current disability to service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.   Barr, 21 Vet. App. at 307.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, --- F.3d ----, No. 2011-7184, 2013 WL 628429 *5 (Fed. Cir. February 21, 2013), affirming Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011) [emphasis added].  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing inservice incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  But when there is aggravation, the Veteran is only compensated for the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  And irrespective of whether the claim is premised on causation or aggravation, supporting medical nexus evidence usually, though not always, is needed to associate the claimed condition with the service-connected disability.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen.  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Court's decision in Allen, which, as noted above, addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b) (2012)).

Although it was expected that the intended effect of the amendment was to conform VA regulations to the Allen decision, the regulatory amendment effectively resulted in a change in the law.  This analysis is not correct.  Rather, the overall intention of the amendment to 38 C.F.R. § 3.310(b) was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In addressing the imposition of this new evidentiary requirement, the regulatory comments cite to 38 U.S.C. § 501 as the supporting authority, and not Allen.  See 71 Fed. Reg. 52,744-45 (Sept. 7, 2006).  A review of the regulatory comments make clear that, ultimately, it is the Veteran's responsibility to support his or her claim by providing evidence of the baseline level of severity, and that it is not enough merely that an examiner concludes that there is "aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive evidentiary restrictions on a veteran before aggravation may be conceded, and these restrictions appear to have no basis in the Allen decision itself.  Thus, the former version of the regulation appears to be more favorable.  In this case, the Veteran's bilateral knee claim on a direct service connection basis was filed before the effective date of the revised regulation (October 10, 2006); his specific secondary service connection theory and his claim for secondary service connection for a low back disorder were not advanced until after the effective date of the revised regulation.  Thus, as to the bilateral knee claim, the former version would appear applicable, and the revised version of the regulation would be applicable to the low back claim.  

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) competent evidence of a current disability; (2) a service-connected disability; and (3) competent evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin.  

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  The Veteran is competent to report the Veteran can observe and feel through the senses.  See Layno.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, the Board must determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he/she has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Low Back

As already explained, competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Buchanan; see also Rucker and Layno.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Buchanan at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Veteran is competent in this case to report his low back symptoms, but nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed conditions.  Therefore, a medical expert opinion would be more probative regarding the causation question in this case.  King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  As such, a medical opinion, as discussed below, has been obtained.  

Initially, the Board notes that the STRs do not reveal any low back abnormalities.  In addition, on his separation examination, the Veteran denied having low back pain and the examination was normal.  He was discharged from service in August 1986.  Post-service, in 2003 and 2004, the Veteran sustain work-related low back injuries.  Private records reflect that in April 2003, the Veteran fell, striking his back and buttocks,  He underwent physical therapy and had a magnetic resonance imaging (MRI) performed which revealed a small left-sided disc protrusion, minimal narrowing of the left neural foramen, and minimal impingement upon the left S1 nerve root.  The Veteran also developed subsequent left leg pain.  The Veteran returned to work in October 2003, but reported that he still had back pain.  In March 2004, he suffered a second injury when he was picking up a heavy rope and felt back and left leg pain.  An MRI at that time revealed basically the same findings as the prior MRI.  Thereafter, the Veteran underwent epidural steroid injections for pain relief and also had nerve conduction tests performed which showed perineal atrophy as well as L5-S1 radiculopathy.  There was no mention at any time of any preexisting back injury or disease existing from service.  

Nevertheless, the Board notes that the Veteran's pes planus disability had been present prior to the post-service back injuries, so VA afforded the Veteran a VA examination to determine if his pes planus had resulted in or aggravated his low back disability.  This examination was performed in February 2012.  The examination yielded diagnoses of minimal degenerative disc disease and degenerative joint disease.  The examiner opined that the Veteran's back disability was less likely than not cause by or aggravated by his service-connected pes planus disability.  The examiner noted that the Veteran did not have localized severe changes which would be expected if the disability was secondary to the pes planus disability.  

In sum, the STRs do not reveal any positive findings relative to the low back.  In cases where the STRs are silent for claimed injury or disease, the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  Kahana; see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation is service records must be weighed against the Veteran's statements.).  In this circumstance, the Board must make two preliminary findings in order to rely on this inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The STRs appear complete and are also replete with treatment for other medical complaints.  Thus, the Board must find that any back injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In addition, the Veteran's back was reported to be normal on his discharge examination and he specifically denied having any back pain.  As such, the Board finds that the STRs do not show any back injury or disease.  

Post-service, the Veteran clearly suffered two work-related back injuries.  The Board finds that the record strongly indicates that the first of these two injuries was the onset of the Veteran's back pathology which continued thereafter.  These injuries were in no way related to service.  Further, there is no competent and credible evidence to suggest otherwise including that the Veteran's current low back disability had its onset in or is otherwise related to the Veteran's military service.  Accordingly, service connection on a direct basis is not warranted and arthritis was not manifest in the initial post-service year.  Rather, back disease began many years after service and unrelated thereto.  

With regard to secondary service connection, the VA examiner opined that there is not an etiological relationship between the Veteran's current low back diagnoses and his service-connected pes planus disability.  The record was reviewed, the Veteran was examined, and the examiner provided rationale.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the probative elements cited in Nieves-Rodriguez are met.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Further, the VA examiner's opinion is more probative than the Veteran's personal assertions because, as noted, the Veteran does not have the medical expertise regarding complex medical questions, such as are presented in this case, while the VA examiner does possess this expertise.  

The Veteran has submitted a statement dated in October 2008 by a private podiatrist that the Veteran needed new orthotics due to increased knee, ankle, foot, and back pain.  However, this podiatrist did not specifically state that there was a causal effect between pes planus and the back pain.  To the extent that this is inferred, her statement is not as probative as the VA examiner's opinion as there is no reference to the Veteran's history nor was a fully articulated opinion with reasoned analysis provided.  Thus, the VA opinion is afforded more probative weight.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001)

Accordingly, service connection on a secondary basis is not warranted.  


Bilateral Knees

The STRS reflect that the Veteran made multiple complaints of bilateral knee pain during service and was noted to have retropatellar joint pain syndrome.  The Veteran's separation examination was normal, but he reported having a trick or locked knee.  

The Veteran contends that his inservice knee complaints were the onset of current bilateral knee disability and/or that his pes planus caused or aggravated his current bilateral knee disability.  

In order to resolve whether the Veteran has a current bilateral knee disorder and to ascertain the etiology thereof, he was afforded a VA examination in February 2012.  A physical examination and x-rays were performed.  The examiner indicated that that the Veteran does not currently have bilateral knee pathology.  The examiner further opined that the Veteran's complaints of pain were less likely than not caused by, or represent, a progression of his inservice complaints of knee pain.  Also, the examiner stated that the current complaints of knee pain were less likely than not caused by or aggravated by his service-connected pes planus disability.  In fact, he noted that the Veteran's clinical findings were better than one would expect of someone his age, size, and occupational history.  The findings did not show the localized severe changes that would be consistent with the progression of knee pain during service or secondary to the pes planus disability.  

The Veteran is competent, even as a lay person, to state that he has had bilateral knee pain.  See Layno.  Indeed despite the most recent VA examiner's findings, VA outpatient treatment shows recurrent treatment including physical therapy and injections for bilateral knee pain although no underlying pathology is diagnosed or reported in these records.  However, the Veteran is not competent to provide a probative opinion on a matter requiring medical training and expertise, such as relating any current knee symptoms or underlying diagnosis to his symptoms or experiences in service.  See Rucker.  Although, as mentioned, he is competent in certain situations to provide a diagnosis of a simple condition, he is not competent in this instance to provide evidence as to more complex medical questions such as the underlying diagnosis referable to his knees (to ascribe his symptoms to) or its etiology.  See Woehlaert.

In this case, the more probative evidence is the VA examination and opinion.  The VA examiner possesses the medical expertise to examine the Veteran and determine if he currently has knee pathology and, if so, its etiology.  However, the examiner indicated that the Veteran's knees are normal with no current pathology, despite the complaints of pain.  The Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The Court has stated in Clyburn v West, 12 Vet. App. 296, 301 (1999), that continued complaints of pain after service do not suffice to establish a medical nexus, where the issue at hand is of etiology, and requires medical opinion evidence.  Pain cannot be compensable in the absence of proof of an in-service disease or injury to which the current pain can be connected by medical evidence.  Mere pain, alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, appeal dismissed in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (dismissing challenge to the issue whether pain, alone, can be considered a disability). 

That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau, 2 Vet. App. 141, 143 (1992); see also Gilpin.  In the absence of proof of a present disability, there can be no valid claim.  Rabideau.

Here, there is no disputing the Veteran has complained of bilateral knee pain, both during service and at the present time.  Again, he is competent to report pain and credible in this regard.  However, the VA compensation examiner specifically determined there is no current bilateral knee disability, including underlying diagnosis, to account for this pain.  This opinion, as noted, is probative, and the most probative opinion on this point.  See Prejean; see also Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating most of the probative value of an opinion comes from its underlying reasoning, not just from mere review of the claims file, although that, too, has its importance if evidence in the file may affect the underlying basis of the opinion such as by revealing relevant facts).  The VA examiner based the opinion on a review of the record as well as the Veteran's history as recounted by him and as shown in the record, plus personal examination.  Hence, there were multiple supporting bases of the opinion.  Further, to the extent that there is some current bilateral knee pathology, there is no competent and credible medical evidence linking any current bilateral knee pathology to service or to a service-connected disability.

Again, the Board notes that the Veteran has submitted a statement dated in October 2008 by a private podiatrist that the Veteran needed new orthotics due to increased knee, ankle, foot, and back pain.  However, this podiatrist did not specifically state that there was a causal effect between pes planus and any knee pain nor did she comment on any current knee pathology.  She did not provide reference to the Veteran's history or furnish a fully articulated opinion with reasoned analysis provided.  Thus, the VA opinion is afforded more probative weight.  

Therefore, based on the foregoing, the Board concludes that service connection is not warranted on a direct or secondary basis for a bilateral knee disorder.

Bilateral Hearing Loss

In cases involving claims for hearing loss, the Veteran must have a certain level of hearing loss before VA considers it to be a ratable disability.  So there may be occasions when a Veteran has hearing loss, just insufficient hearing loss to consider it an actual disability by VA standards.  For the purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Since November 1, 1967, audiometric results have been reported in standards set forth by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Service department audiometric charts dated after November 1, 1967 are presumed to be in ISO-ANSI units unless otherwise specified, while charts in VA medical records dated after June 30, 1966, are similarly presumed to be in ISO-ANSI units.  

The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

On the Veteran's entry examination in 1983, audiological testing revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
10
10
5
0
10

Thus, when entering service, the Veteran did not have any pre-existing hearing loss in either ear.

When his hearing acuity was retested at separation in April 1986, his puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
5
15
LEFT
15
25
10
5
20

There was a change in his hearing acuity when comparing the results of his exit and entrance examinations at nearly all Hertz levels, but the Veteran denied having any hearing loss when separating from service.  Moreover, hearing loss within VA's parameters was not shown.  The fact that there was no hearing loss within the meaning of 38 C.F.R. § 3.385 alone, however, is not an absolute bar or preclusion to granting service connection for any later diagnosed hearing loss.  The Court has held that, even though disabling hearing loss may not be demonstrated at time of separation from service, a Veteran may nevertheless establish his entitlement to service connection for a current hearing loss disability by having evidence that the current disability is related to his military service and not the result of intercurrent or other unrelated factors or causes.  See Hensley v. Brown, 5 Vet. App. at 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Veteran testified that he was exposed to acoustic trauma during service as an ammunition specialist which resulted in hearing loss.  In order to assess if the Veteran has current hearing loss, he was afforded a VA audiological examination in September 2007 (the report is dated October 2007).  On that examinations, his 

puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
20
LEFT
20
20
20
15
35

Speech recognition, performed with the Maryland CNC Word List, reflected 100 percent testing in both ears.  The examiner noted that the Veteran did not have hearing loss in either ear per 38 C.F.R. § 3.385.  She further stated that any current findings did not qualify as "hearing loss" disability.

The Veteran has never had, during service, or at the current time, hearing loss disability of either ear as contemplated by 38 C.F.R. § 3.385.  Therefore, the Veteran does not have hearing loss disability as contemplated by 38 C.F.R. § 3.385 which is attributable to service or present within one year of separation from service.  

Accordingly, service connection is denied.  


Vision Loss/Weak Eye

The STRs do not reveal any eye abnormalities.  Post-service, in November 1995, the Veteran sustained an eye injuries at work when he was grinding steel and "something" flew into his right eye, which was thought to be a metallic fragment.  His vision was noted to be 20/20-1 in both eyes.

At his hearing, the Veteran stated that he did not remember that anything negative happened to his eyes during service which would cause a vision loss or weakness.  Although he stated that he was diagnosed with a loss of vision during his separation examination, a review of that examination does not reflect that a vision test was performed.  The Veteran reported that he currently wore glasses for driving and reading.  He was not wearing glasses at the time of his hearing.  The Veteran discussed that he had refractive error of the eyes and indicated that he had never been told that he had any other eye disease or disorder.  

Refractive error of the eyes is a developmental defect and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9; Veterans Benefits Administration (VBA) Manual M21-1MR, Part III, iv.4.B.10.d.  In the absence of superimposed disease or injury, service connection cannot be granted.  Quirin v. Shinseki, 22 Vet App 390 (2009); see VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990). 

In summary, since the Veteran's eye problems consist of refractive error, with no evidence that the defect was ever subject to a superimposed disease or injury during service, by the Veteran's own admission that he does not remember any incident of such.  As such, regardless of the character or the quality of any evidence which the Veteran could submit, a strictly developmental defect, such as refractive error cannot be recognized as a disability under the terms of the Rating Schedule, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Winn v. Brown, 8 Vet. App. 510 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).


Conclusion

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claims, and they must be denied.





								(Continued On Next Page)

ORDER

Service connection for a low back disorder, to include as secondary to service-connected pes planus with hammertoes, Morton's metatarsalgia, and right hallux rigidus, is denied.

Service connection for a bilateral knee disorder, to include as secondary to service-connected pes planus with hammertoes, Morton's metatarsalgia, and right hallux rigidus, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for loss of vision/weak eye is denied.


REMAND

Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

With regard to the claim for a higher rating for pes planus with hammertoes, Morton's metatarsalgia, and right hallux rigidus, at his Board hearing, the Veteran testified that he had recently been seen at VA's New Orleans Urgent Care for his pes planus within the past 3-4 months.  When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  These records should be obtained in compliance with VA's duty to assist.  In addition, since the Veteran suggested a worsening of his pes planus disability and was last examined a few years ago, the Board finds that he should be afforded a new VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

With regard to the claim for a higher rating for burn scar of the right forearm and right hand, the Veteran testified that he has limitation of motion of the right arm and hand due to a "tightening" effect in his skin from the healing process.  A review of the recent February 2012 skin/scar examination did not reveal that there was any functional impairment due to this disability.  However, a prior October 2010 VA outpatient report indicated that the Veteran had pain on motion of his right arm at 90 degrees on flexion and abduction, which may support the  Veteran's assertions.  Accordingly, the Veteran requires a new examination to assess, in particular, if he has limitation of motion of his right arm/hand due to his service-connected scarring.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination).

With regard to the claim of service connection for DM disability, the service treatment records reflect that the Veteran was placed on a weight management diet due to obesity.  DM was not diagnosed at that time and the post-service records reflect an initial 1991 diagnosis.  However, the Veteran testified that during service, he was told that he was borderline diabetic and this was the reason for his diet management.  On his report of Medical History at separation, he reported that he had weight gain and stated that he did not know if he had sugar in his urine (which was not shown at that time).  Post-service, he stated that he continued on his own diet management.  There is no medical opinion addressing this matter.  The STRs also reflect that with regard to his claimed skin disorders, the Veteran was seen on multiple occasions during service including in April 1985 and November 1985 for skin complaints, and, in particular, PFB.  A skin disorder is the type of medical problem that the Veteran can observe and self-report.  See Layno.  There is no medical opinion addressing whether a current skin disorder is related to the inservice complaints, or otherwise.  With regard to sinusitis, the STRs include a July 1985 report of a stuffy nose, sneezing, and a runny nose.  Post-service, VA outpatient records note "recurrent" sinusitis.  There is no medical opinion regarding whether the current diagnosis is related to service.  

In light of the foregoing, for these service connection issues, a VA examination should be afforded to the Veteran as the record before VA need only (1) contain evidence that the Veteran has persistent or recurrent symptoms of current disability and (2) indicate that those symptoms may be associated with the Veteran's active military service, for a VA examination to be warranted.  Duenas v. Principi, 18 Vet. App. 512 (2004).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA records of the Veteran from the West Jefferson VA Medical Center.  

2.  Obtain the Veteran's records from the VA New Orleans Urgent Care facility, to include for pes planus.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current DM, skin, and sinusitis disabilities.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current DM, skin, and/or sinusitis disabilities had its clinical onset during service, if DM was manifest in the initial post-service year, or if any disability is otherwise related to any in-service disease, event, or injury.  

The examiner should comment on the Veteran's assertions that his inservice diet management program was in place because he was borderline diabetic.  

The examiner should comment on the inservice treatment reports including in April 1985 and November 1985 for skin complaints, and, in particular, PFB.

The examiner should also comment on the inservice July 1985 report of symptoms compatible with sinusitis.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Schedule the Veteran for a VA feet examination to determine the nature and extent of his service-connected pes planus with hammertoes, Morton's metatarsalgia, and right hallux rigidus.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include the records from the VA New Orleans Urgent Care facility.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

5.  Schedule the Veteran for a VA scar examination to determine the nature and extent of his service-connected burn scar of the right forearm and right hand.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include the October 2010 outpatient report which noted pain on motion of the right arm at 90 degrees.  The examiner should specifically address if the Veteran's service-connected scarring causes limitation of motion of the right arm/hand.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

6.  The AMC should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AMC should return the case to the examiner for completion of the inquiry.

7.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


